Case 2:19-cv-00444-SPC-NPM Document 30-1 Filed 04/23/20 Page 1 of 6 PageID 99



                                                                     Exhibit 1
Case 2:19-cv-00444-SPC-NPM Document 30-1 Filed 04/23/20 Page 2 of 6 PageID 100
Case 2:19-cv-00444-SPC-NPM Document 30-1 Filed 04/23/20 Page 3 of 6 PageID 101
Case 2:19-cv-00444-SPC-NPM Document 30-1 Filed 04/23/20 Page 4 of 6 PageID 102
Case 2:19-cv-00444-SPC-NPM Document 30-1 Filed 04/23/20 Page 5 of 6 PageID 103
Case 2:19-cv-00444-SPC-NPM Document 30-1 Filed 04/23/20 Page 6 of 6 PageID 104
